NUMBER 13-09-00439-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ULYSSES SANCHEZ,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.



                          MEMORANDUM OPINION

                 Before Justices Yañez, Benavides, and Vela
                     Memorandum Opinion Per Curiam

       Appellant, Ulysses Sanchez, attempts to appeal his conviction for manslaughter.

The trial court has certified that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX . R. APP. P. 25.2(a)(2).
       On August 5, 2009, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On October 26, 2009, counsel filed a letter brief with this Court. Counsel states that

the appellant did not seek a direct appeal in this matter, as the proper remedy is a petition

for habeas corpus. Counsel’s response does not establish that the certification currently

on file with this Court is incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.



                                                  PER CURIAM

Do not publish.
See TEX . R. APP. P. 47.2(b).
Delivered and filed
the 19th day of November, 2009.




                                              2